Opinion issued October 20, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00703-CV
                            ———————————
                   IN RE GRAHAM W. GILLIAM, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Graham W. Gilliam, has filed a mandamus petition challenging the

trial court’s September 27, 2022 Default Judgment for Non-Contempt Enforcement

Remedies and Order Granting Motion for Appointment of Receiver.1 In conjunction

with the petition, Relator filed a motion to stay the trial court’s order pending



1
      The underlying case is Diane Werlein Gilliam v. Graham Wilson Gilliam, cause
      number 2022-43163, pending in the 312th District Court of Harris County, Texas,
      the Honorable Clinton E. Wells, Jr. presiding.
resolution of the mandamus petition. We deny the petition and dismiss the stay

motion as moot.

                                 PER CURIAM

Panel consists of Justices Goodman, Countiss, and Farris.




                                        2